Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/05/2021 has been entered.
3.	Currently claims 1, 6-9, 11, 14, 16-17, 20-21, 23-26, 29, 33, 39-54 are pending.  Claims 2-5, 10, 12-13, 15, 18-19, 22, 27-28, 30-32, and 34-38 are cancelled.
4.	Claims 14, 20-21, 23-26, and 33, 39-45, 47, 49-51 are withdrawn are being drawn to nonelected species or invention.
5.	The following rejections for claims 1, 6-9, 11, 16-17, 29, 46, 48, 52-54 are newly applied.
6.	This action is NONFINAL. 
Withdrawn Rejection
7.	The 35 USC 102 rejection made in the previous office action with withdrawn based upon amendment to the claims for determining i-iv.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 6-9, 11, 16-17, 29, 46, 48, 52-54 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
11.	Claim 1,6-9,17,29,46,52-53 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mineccia (Developmental and Comparative Immunology 2012 Vol 37 p. 279 previously cited) and in view of Tang et al. (US Patent Application Publication 2013/0190194  Jul 25, 2013).

 	With regard to claims 6-8, Mineccia et al. teaches sets of oligonucleotides used in a PCR for detection of 3’UTR which bind these targets, which is different in TRBC1 and TRBC2 (p. 280 and 281).  
With regard to claim 9, Mineccia et al. teaches that a determination of percentage of 3’UTR of TRBC1 versus TRBC2 (table 1).  Although Mineccia et al. does not state “staining”, Mineccia teaches cloning of these regions prior to sequences by gel purification and cloning (p. 281 1st paragraph).  In order to gel purify the RACE product the RACE product would need to be stained and therefore the reagents are indirectly labelled.  
	With regard to claimed 11 and 46, Mineccia et al. teaches determining the ratio of TRBC1 to TRBC2 in a population.  Mineccia et al. teaches that in all species TRBC1 and TRBC2 are very similar but are different in their own 3’UTR regions (p. 280 1st column 3rd para).  Mineccia et al. teaches total RNA was extracted from PBL (liquid tissue) and that TRBC was determined using detection of the 3’UTR (p 284 and table 1).  Mineccia et al. teaches that a determination of percentage of 3’UTR of TRBC1 versus TRBC2 (table 1).
	With regard to claims 17, 29 these claims do not require any further steps but rather indicates in a wherein clause the correlation of particular ratios.  These claims appear to be the intended result of the steps of Claim 1 of detection.  Further, it is noted that these claims are all conditional so that the claims encompass embodiments that are not neoplastic or abnormal.  
	With regard to claims 52-53, Mineccia et al. teaches a Dog, Human and Mouse (table 1).  
 Mineccia et al. does not teach using the detected TRBC1 or TRBC2 and determining ratios of i-ii. 

	Therefore it would be prima facie obvious to one of ordinary skill in the art at the time of the effective date to modify the method of Mineccia et al which teaches detection of TRBC1 or TRBC2 in different subpopulations and determine a ratio of these subpopulations as a ratio of the total population as suggested by Tang et al.  The ordinary artisan would have a reasonable expectation of success as Tang et al. teaches determining ratios and further the ordinary artisan would be motivated to determine these ratios in order to determine the frequency or percentage of TRBC1 or TRBC2 as compared to the total population of T cells. 
Conclusion
 	No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE D SALMON whose telephone number is (571)272-3316.  The examiner can normally be reached on 9-530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 5712720731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/KATHERINE D SALMON/Primary Examiner, Art Unit 1634